                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         PREMIER FLOOR CARE INC.,
                                   7                                                         Case No. 18-cv-01851-HSG
                                                         Plaintiff,
                                   8
                                                  v.                                         CONDITIONAL ORDER OF
                                   9                                                         DISMISSAL
                                         SERVICE EMPLOYEES
                                  10     INTERNATIONAL UNION, UNITED
                                         SERVICE WORKERS WEST,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                              The Court having been advised that the parties have agreed to a settlement of this case,
                                  13

                                  14          IT IS HEREBY ORDERED that this case be dismissed with prejudice; provided, however,

                                  15   that if any party hereto shall certify to this Court, with proof of service of a copy thereon on

                                  16   opposing counsel, within 45 days from the date hereof, that the agreed consideration for said
                                  17   settlement has not been delivered over, the foregoing Order shall stand vacated and this case shall
                                  18
                                       forthwith be restored to the calendar to be set for trial. The parties may file a joint request for an
                                  19
                                       extension of the deadline for payment of the agreed consideration if that payment has not occurred
                                  20
                                       before the 45-day mark.
                                  21

                                  22

                                  23
                                       Dated: 8/28/2019
                                  24

                                  25
                                                                                                      ________________________
                                  26                                                                  HAYWOOD S. GILLIAM, JR.
                                                                                                      United States District Judge
                                  27

                                  28
